JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed.R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s final judgment, filed September 26, 2006, granting appellee’s renewed motion for summary judgment, be affirmed. Appellee satisfied its obligation under the Freedom of Information Act (FOIA), 5 U.S.C. § 552, to search for records responsive to appellant’s requests. Appellee has met its burden of demonstrating it complied with the Act by providing a “reasonably detailed affidavit, setting forth the search terms and the type of search performed, averring that all files likely to contain responsive materials (if such records exist) were searched.” See Oglesby v. U.S. Dep’t of the Army, 920 F.2d 57, 68 (D.C.Cir.1990). The agency’s failure to turn up specific documents does not undermine the determination that it conducted adequate searches for the requested records. See Iturralde v. Comptroller of Currency, 315 F.3d 311, 315 (D.C.Cir.2003) (“the adequacy of a FOIA search is generally determined not by the fruits of the search, but by the appropriateness of the methods used to carry out the search”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.